The Honorable James L. Edwards       Opinion No. B-976
Comanche County Attorney
Box 147                              Re:  Whether a county is
Comanche, Texas 76442                required to provide
                                     ambulance service.

Dear Mr. Edwards:
     You have requested our opinion concerning whether a
county is required to provide ambulance service.
     It is well established in the opinions of this office
that a county 2   provide ambulance service pursuant to the
commissioner court's power regarding public health. Attorney
General Opinions M-806 (1971), M-385 (1969), C-722 (1966);
see V.T.C.S. arts. 2372t, 4418f. In Attorney General Opinion
M-385, it was decided that a hospital district was authorized
but not required to provide ambulance service. We have dis-
covered no authority which would require a county to provide
ambulance service. Article 4418f gives commissioners courts
"the authority" to expend money for public health purposes
which might include ambulance service~but does not require
them to provide such service. In the absence of a statute
or constitutional provision imposing such a duty, in our
opinion a county,is not required to provide ambulance service.
                       SUMMARY
          A county may, but is not required to,
          provide ambulance service.
                                 Very truly yours,




                           p. 4066
The Honorable James L. Edwards - page 2 (H-976)


APPROVED:




Opinion Committee
kill1